Title: Amendment to Report on Restoring Public Credit, [17 April] 1783
From: Madison, James
To: 


Editorial Note
Prior to 17 April 1783 this suggested amendment is not mentioned in Charles Thomson’s committee book, in the journal of Congress, in JM’s notes on debates, or, except for the docket quoted above, in any other contemporary source known to the editors. For this reason it seems more appropriate to use the date on which the proposal was debated than that on which it was read to Congress and apparently tabled for six days.
To avoid duplication, JM’s copy of the amendment, which he included in his notes on debates for 17 April, will be omitted. Disregarding minor differences in abbreviations, capitalization, and punctuation, seven footnotes of the present item record the contrasts in phraseology between the two versions.
  
[17 April 1783]
The Come. to whom was recomd. the 10th. clause of the Report on Revenue &c, report the following addition thereto: “And to the end that convenient provision may be made for determining in all such cases, how far the expences may have been reasonable, as well with respect to the object thereof as to the means for accomplishing it, thirteen Commissrs. namely one out of each State, shall be appointed by Congress any seven or more of whom (having first taken an oath for the faithful & impartial exercise of their appointment) who shall concur in the same opinion, shall be empowered to determine finally, on the reasonableness of all claims for expences incurred by particular States as aforesaid. And that such determinations may be expedited as much as possible, instructions shall be given to the Commissrs. for adjusting accounts between the U. S. and individual States, to examine all such claims and report to Congress such of them as shall be supported by satisfactory proofs, distinguishing in their reports the objects and measures as to which the expences shall have been incurred; provided that no balances which may become due to any State in consequence of this regulation or of the Resolutions of the  day of  shall be deducted out of the preceding revenues; but shall be discharged out of separate requisitions to be made on the States for that purpose.
